Citation Nr: 0730120	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right thumb.

2.  Entitlement to service connection for residuals of a 
bilateral hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
degenerative joint disease of the right thumb, injury to the 
right hand, and injury to the left hand.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The Board notes that the veteran requested a 90-day hold on 
the case during the April 2007 hearing so that additional 
medical evidence could be submitted.  Subsequently 
thereafter, the RO received additional private medical 
records in conjunction with the veteran's claims.  The Board 
notes that the veteran has waived initial RO consideration of 
the new evidence submitted in April 2007.  See 38 C.F.R. § 
20.1304(c) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between degenerative joint 
disease of the right thumb and service is not of record.

3.  Competent evidence of a nexus between residuals of a 
bilateral hand injury and service is not of record.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right thumb was not 
incurred in or aggravated by service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2.  Residuals of a bilateral hand injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   

The veteran explained during the April 2007 hearing that 
while in service performing a fiberglass repair on an 
aircraft, the repair apparatus fell on his arms and jammed 
both of his hands underneath the apparatus.  He stated that 
his sergeant and another soldier raised the apparatus to 
remove his hands, and in the process, the veteran injured his 
left hand and sprained his right hand during lifting.  The 
veteran contends that he was hospitalized for his injuries, 
and his current conditions involving the right thumb and both 
hands are attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a compensable 
degree within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need 
not be diagnosed within the presumption period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

As previously alluded to, generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, the evidence clearly establishes that the 
veteran has competent medical diagnoses of ligament laxity 
and arthritis in the thumb joints as stated in a May 2004 
private medical statement.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  

The service medical records also show that the veteran was 
seen at sick call in August 1969 for complaints concerning 
the left hand.  The note states that the hand was cleaned and 
an ointment was applied.  It was also indicated that the 
veteran should return to sick call within three days; 
however, the Board notes that there is no indication of any 
follow-up treatment associated with the left hand.  Thus, 
there is an indication of in-service injury based on the 
veteran's service medical reports and hearing testimony.

Accordingly, ultimate disposition in this case rests upon 
whether there is medical evidence of a nexus between the 
veteran's current disability and the in-service injury.  The 
question of whether the veteran's current diagnoses had its 
onset in or is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  As previously 
noted, upon review of the service medical records, the 
veteran was seen at sick call in August 1969 for complaints 
concerning the left hand and at that time, his hand was 
cleaned and an ointment was applied.  Additionally, it was 
indicated that the veteran should return to sick call within 
three days; however, there is no indication of any follow-up 
treatment associated with the left hand.  Upon separation in 
May 1972, clinical evaluation of the skin and upper 
extremities were noted as being normal.  On his May 1972 
report of medical history the veteran reportedly did not have 
and had never had arthritis, rheumatism, bursitis, bone 
joint, or other deformity.  In light of the foregoing, the 
Board finds that the veteran's current disabilities did not 
begin in service.

The competent medical evidence also fails to show that the 
veteran's disabilities are otherwise related to active 
service.  The veteran testified during the hearing that he 
sought treatment with his local physician approximately one 
year after being discharged from service.  Post service 
treatment records reflect continuing complaints and treatment 
for his right thumb and residuals of his bilateral hand 
injury.  Specifically, a February 2004 private treatment 
record reflects the veteran's complaints of pain around his 
thumb, metacarpophalangeal (MCP) joint, and possible 
collateral ligament with irritation and string.  X-rays were 
noted as normal, and the veteran was prescribed anti-
inflammatories with his thumb placed in a splint.  As 
previously stated, a May 2004 private medical statement 
reflects the veteran's current diagnoses, but also indicates 
that the veteran's symptoms have not been eliminated by anti-
inflammatory medications.  The private physician further 
added that due to his work activities placing additional 
stress on his ligaments, surgical fusion of the joints should 
be performed to eliminate his symptoms.  Similarly, a 
February 2005 VA outpatient treatment note reflects the 
veteran's complaints of chronic pain in both thumbs.  The 
veteran was diagnosed with degenerative joint disease of the 
right MCP joint and ligament damage of the left MCP joint.  
Finally, a January 2007 private treatment note states that 
the veteran has endured bilateral hand pain for several 
months. 

According to the evidence of record, the first time 
degenerative joint disease of the right thumb and residuals 
of a bilateral hand injury are noted is in a February 2004 
private medical record which is many years following the 
veteran's discharge from service.  The Board is of course, 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, there 
is no objective medical evidence of record of an inservice 
injury causing right thumb and bilateral hand disabilities.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  The 
service medical records reflect no pertinent follow-up 
treatment or diagnoses, and the lengthy period without 
treatment is a factor in finding that there has not been a 
continuity of symptomatology since service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the Board finds that while post service 
treatment records reflect current treatment and complaints 
for degenerative joint disease of the right thumb and 
residuals of a bilateral hand injury, they do not 
specifically comment on the etiology of his disabilities.  
The Board notes that even though the veteran complained of a 
left hand problem during service, the complaint is overly 
remote to the current residuals of a bilateral hand injury 
and degenerative joint disease of the right thumb of their 
being incurred during service.  The medical evidence of 
record shows that the veteran did not have a right thumb or 
bilateral hand disability upon discharge from service, and he 
was not found to have arthritis in his right thumb within one 
year from service.  There is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his degenerative joint disease of the right thumb and 
residuals of a bilateral hand injury.  

The Board is aware of the veteran's contentions that his 
current disabilities are somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature, and etiology of 
the current diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnoses to service, service connection for degenerative 
joint disease of the right thumb and residuals of a bilateral 
hand injury are denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for degenerative joint disease of the 
right thumb and residuals of a bilateral hand injury, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter.  In the April 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted, the claim was subsequently readjudicated 
in the supplemental statement of the case dated in October 
2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from January 
2005 to February 2006, and private medical records dated June 
1993 to January 2007.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for degenerative joint disease of the right thumb and 
residuals of a bilateral hand injury, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate, except the veteran's 
unsubstantiated assertions, that his disabilities may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the veteran has not 
brought forth evidence suggestive of a causal connection 
between the claimed conditions and service.  The RO informed 
the veteran that he would need medical evidence of a 
relationship between his disabilities and service, and the 
veteran has not provided such evidence or indicated where 
such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the right thumb is denied.

Entitlement to service connection for residuals of a 
bilateral hand injury is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


